Justice EID,
concurring in part and concurring in the judgment only in part.
I join in all but Part III of the majority’s opinion, which addresses, and rejects, the Renewal Authority’s argument that an agreement to condemn particular property is void. Maj. op. at 742-44. Even assuming, arguen-do, that such an agreement is valid, the trial court has no authority to order specific performance as a remedy to compel the sovereign to exercise its eminent domain power under the agreement. Id. at 746. Thus, it is not necessary to decide the issue of the validity of the agreement — an issue with important constitutional implications — to arrive at the result we reach today. I therefore would not decide the issue. See Town of Orchard City v. Bd. of Delta County Comm’rs, 751 P.2d 1003, 1006 (Colo.1988) (stating that where “a constitutional question is not essential to the resolution of the issue before us, we will not address it”). Instead, I would assume, without deciding, that the agreement is valid, and hold that specific performance is not available as a remedy. This approach is consistent with the procedural posture of the case, in which the trial court certified its ruling that Cornerstone could not obtain specific performance as a final judgment under C.R.C.P. 54(b) in order to permit an interlocutory appeal on that issue. For these reasons, I join in all but Part III of the opinion.